RENDERED: MAY 28, 2021; 10:00 A.M.
                               NOT TO BE PUBLISHED

                      Commonwealth of Kentucky
                                 Court of Appeals

                                     NO. 2020-CA-1159-MR

JAMES HARRISON                                                                      APPELLANT


                      APPEAL FROM FRANKLIN CIRCUIT COURT
v.                    HONORABLE PHILLIP J. SHEPHERD, JUDGE
                              ACTION NO. 19-CI-01266


PATRICIA A. ALLEN; DEEDRA
HART1; JAMES HARRIS; JANE
DOE(S); JOHN DOE(S); KATHERINE
KENNEY; AND KENTUCKY
DEPARTMENT OF CORRECTIONS                                                            APPELLEES


                                            OPINION
                                           AFFIRMING

                                           ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND MCNEILL, JUDGES.

COMBS, JUDGE: This is a prison inmate case. Appellant, James Harrison

(Harrison), pro se, appeals from orders of the Franklin Circuit Court dismissing his




1
    Ms. Hart’s first name is misspelled in the notice of appeal. We use the correct spelling herein.
complaint for failure to state a claim upon which relief can be granted and denying

his motion for reconsideration. Finding no error after our review, we affirm.

                On February 7, 2020, Harrison filed a complaint in Franklin Circuit

Court “pursuant to KRS[2] 446.070 for regulatory and statutory violations,

retaliation and intentionally inflicting emotional distress on Plaintiff.”

                Harrison, who is incarcerated by the Kentucky Department of

Corrections (KDOC), alleged that Defendant Patricia A. Allen generated an

improper detention order, ordered an improper search and/or inventory of

Harrison’s property, and wrongfully imposed disciplinary punishment on him by

improperly placing him in segregation on October 23, 2019. He also alleged that

Defendant James Harris improperly deprived Harrison of his legal files and work

product and that an Unknown Defendant threated Harrison’s life by ordering him

to sign a “fraudulent” detention order.

                In addition, Harrison alleged that Defendant DeEdra Hart knew -- or

should have known -- that the detention order was improper and that Harrison was

not afforded administrative segregation but received disciplinary segregation. He

charges that Defendant Hart was put on notice that Harrison was denied his

property and hygiene essentials; that Unknown Defendants violated policies by

inventorying and securing Harrison’s property without his presence; that


2
    Kentucky Revised Statutes.

                                           -2-
Defendant John C. Tilley had a statutory duty to ensure that KDOC staff members

were properly and appropriately trained; and that Defendant Jennifer Tracy had a

duty to oversee the classification and transfer of prisoners within the facility.

                Harrison complained as follows:

                The Defendants[’] actions and/or inactions list[ed] . . . above
                brought pursuant to KRS 445.080 for regulatory and statutory
                violations also violates [sic] the First, Fifth, Eighth and
                Fourteenth Amendments of the United States Constitution in
                which Plaintiff requests the inherent authority of 42 U.S.C.
                §1983 be invoked to hear these claims of denial of governmental
                redress, deprivation of life necessities, retaliation, and the
                implementation of disciplinary punishment . . . .

                On April 24, 2020, Defendants filed a motion to dismiss on grounds

that: (1) Harrison’s complaint should be dismissed for failure to exhaust

administrative remedies as set forth in KRS 454.415; (2) Harrison failed to prove

that a constitutionally protected right was impacted by his segregation status; and

(3) Harrison failed to state a prima facie claim for intentional infliction of

emotional distress and that, therefore, this claim must be dismissed.

                On April 28, 2020, the trial court entered an order dismissing the

complaint for failure to state a claim upon which relief can be granted. CR3

12.02(f). On May 6, 2020, Harrison filed a motion to reconsider pursuant to CR

59.05. By order entered on July 28, 2020, the trial court denied Harrison’s CR



3
    Kentucky Rules of Civil Procedure.

                                           -3-
59.05 motion, stating that “[a]gain, the Court finds that Petitioner failed to state a

claim upon which relief can be granted and that dismissal of his case was proper.”

               Harrison appeals from the trial court’s order of April 28, 2020,

dismissing and from the subsequent order denying his CR 59.05 motion to

reconsider.4

               Although Harrison raises multiple issues on appeal, his failure to

prove that he exhausted his administrative remedies is dispositive of the matter

before us. In their motion to dismiss, Defendants explained that Harrison, pro se,

filed a complaint essentially challenging his segregation status, which is a

condition-of-confinement issue, but that he failed to comply with KRS 454.415.

               KRS 454.415 is entitled “Prohibition against civil action filed by or on

behalf of inmate prior to exhaustion of administrative remedies; dismissal of action

and assessment of costs; period of limitations.” It provides in relevant part:

               (1) No action shall be brought by or on behalf of an
                   inmate, with respect to:

                   (a) An inmate disciplinary proceeding;

                   (b) Challenges to a sentence calculation;


4
  Defendants have not filed an Appellees’ Brief. CR 76.12(8)(c) provides that in that event, we
may “(i) accept the appellant’s statement of the facts and issues as correct; (ii) reverse the
judgment if appellant’s brief reasonably appears to sustain such action; or (iii) regard the
appellee’s failure as a confession of error and reverse the judgment without considering the
merits of the case.” Imposition of a penalty under CR 76.12(8)(c) “is a matter committed to our
discretion.” Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky. App. 2007). We decline to impose a
penalty and instead have elected to review the merits of the case.

                                              -4-
                 (c) Challenges to custody credit; or

                 (d) A conditions-of-confinement issue;

             until administrative remedies as set forth in the policies
             and procedures of the Department of Corrections, county
             jail, or other local or regional correctional facility are
             exhausted.

             (2) Administrative remedies shall be exhausted even if
                 the remedy the inmate seeks is unavailable.

             (3) The inmate shall attach to any complaint filed
                 documents verifying that administrative remedies
                 have been exhausted.

             (4) A court shall dismiss a civil action brought by an
             inmate for any of the reasons set out in subsection (1) of
             this section if the inmate has not exhausted
             administrative remedies[.]

             (Emphases added.)

             In their motion to dismiss, Defendants explained that prior to filing an

action challenging a condition-of-confinement issue, an inmate is required not only

to exhaust administrative remedies but also to attach to any complaint filed in the

circuit court documents verifying that those remedies have in fact been exhausted.

They note that Harrison’s “complaint contains no attachments verifying

compliance with these procedures.” Harrison concedes as much. At page 16 of

Appellant’s Brief, Harrison states as follows:

                   Appellant was in segregation and any classification
             appeals, complaints, disciplinary appeals, and grievances

                                         -5-
            are under the custody and control of the Appellees’
            themselves and Appellant had no funds available for
            years. Appellant can not attach documents of exhausting,
            to the extent he could, because he had no funds to obtain
            any of those documents that remains in the custody and
            control of Appellees.

            “KRS 454.415(3) requires an inmate to prove exhaustion by

‘attach[ing] to any complaint filed documents verifying that administrative

remedies have been exhausted.’ The penalty for failing to comply with

administrative remedies is dismissal of the action.” Woods v. Commonwealth, 599

S.W.3d 894, 897 (Ky. App. 2020).

            We are satisfied from our review that the circuit court did not err in

dismissing the complaint. Accordingly, we AFFIRM.



            ALL CONCUR.



BRIEF FOR APPELLANT:                      NO BRIEF FOR APPELLEE

James Harrison, pro se
Central City, Kentucky




                                        -6-